Citation Nr: 0026253	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 245	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond May 10, 1997.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from June 1971 to December 
1977 and from April 1983 to August 1992.  He also served as 
an Officer Trainee from May 1982 to March 1983.  

The veteran's appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 1999, the veteran's education 
folder was temporarily transferred to the RO in Cleveland, 
Ohio, for review in connection with the veteran's December 
1999 videoconference hearing before the undersigned Veterans 
Law Judge.


REMAND

The issue before the Board is whether the veteran is entitled 
to educational assistance benefits under Chapter 30, Title 
38, United States Code, beyond May 10, 1997.  A review of the 
record reflects that additional action by the RO is necessary 
before the Board proceeds further in adjudicating the 
veteran's claim for such benefits.

In February 1999, the RO issued the veteran a statement of 
the case pertaining to the issue now before the Board.  In 
May 1999, the veteran perfected an appeal of the RO's 
September 1998 denial of that issue.  Thereafter, in December 
1999, the veteran testified before the undersigned Veterans 
Law Judge at a videoconference hearing.  In support of his 
claim, he submitted a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) that was not of record.  This 
document, which appears to meet the requirements of 38 C.F.R. 
§ 3.203 (1999), reflects that he served as an Officer Trainee 
at the Air Force Institute of Technology from May 1982 to 
March 1983.  The RO has not yet considered this document in 
support of the veteran's claim. 

Pursuant to 38 C.F.R. § 20.1304(c) (1999), any pertinent 
evidence newly submitted for Board review under the provision 
of this section must be referred to the agency of original 
jurisdiction unless the veteran submits a written waiver of 
review by the agency of original jurisdiction or orally 
enters such a waiver into the record of a formal hearing.  In 
this case, there is no written or oral waiver of record.  A 
referral to the agency of original jurisdiction is thus 
required.

This case is REMANDED to the RO for the following 
development:

The RO should review the DD Form 214 that 
was associated with the claims file after 
the statement of the case was issued in 
February 1999, and determine whether the 
veteran's claim may now be granted.  If 
the RO denies the benefit sought, it 
should furnish the veteran a supplemental 
statement of the case, which cites the 
law and regulations pertinent to his 
claim, including 38 C.F.R. 
§ 21.7020(b)(i) (1999), and addresses the 
DD Form 214, and afford him an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to afford the veteran due 
process of law.  By remanding this claim, the Board intimates 
no opinion, favorable or unfavorable, as to the claim's 
merits.  While this claim is in remand status, the veteran is 
free to 
submit additional supportive evidence and argument.  However, 
he need not act until he is otherwise notified.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


